DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The disclosure is objected to because of the following informalities:
Page 8, line 1: “window 10” should be corrected to “window 1”
Page 14, line 8-9: “in the configuration illustrated in Figure 3D, where twelve transducers 21b are situated above the acoustic window 1” should be corrected to “in the configuration illustrated in Figure 3D, where sixteen transducers 21b are situated above the acoustic window 1”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not set forth that the method comprises any steps. The claim has merely set forth a “detection phase,” which is not an explicit recitation of method steps. Examiner suggests amending the claim to explicitly recite what steps that the method comprises. For the purposes of examination, the claims will be interpreted as requiring a detection phase in which transducers can be activated or deactivated depending on whether the probe is situated above the cranium or above the acoustic window.
Claim 13  is indefinite because it is unclear what the code instructions are intended to perform as the method recites a “detection phase” which has not been set forth as comprising any steps. 
Claim 14 is indefinite because it recites device comprises means for implementing a method, but does not recite any steps that the method comprises. Claim 14 also discloses the limitation “the device comprises means for implementing a method for controlling a probe of an assembly for the treatment of a brain tissue...” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 14 further recites the limitations "a probe" in in line 6, “an acoustic window” in line 7, and “a plurality of ultrasonic wave generation transducers” in line 9.  There is unclear antecedent basis for this limitation in the claim. Examiner suggests amending lines 6-20 of the claim to recite “method for controllingthe probe 
Claims 2-12 are rejected due to dependency on claim 1. 

  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is drawn towards a computer program product 
Examiner suggests amending the claim to recite a non-transitory computer readable medium to overcome the rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Manwaring et al (US 20140330123 A1, of record, hereinafter Manwaring), in view of Moehring et al (US 6,635,017 B1, hereinafter Moehring).
Regarding claims 1, 13, and 14, Manwaring discloses a method/a computer program product comprising programming code instructions intended to perform the steps of a method (a computer program product would be obvious if the method is computer implemented)/a device for controlling a probe of an assembly for the treatment of a brain tissue, said assembly comprising the probe (fig 10 ultrasound probe P, [0037]) and an acoustic window intended to be implanted at an opening arranged in the cranium of a patient (fig 10 sonic window 170, [0036] ).
Although Manwaring provides an ultrasound probe, Manwaring doesn’t explicitly discuss that the probe includes a plurality of ultrasonic wave generation transducers. Manwaring also does not disclose a method that comprises of a detection phase of transducers of the probe situated above the cranium of the patient and transducers of the probe situated above the acoustic window. 
Moehring discloses a “Method and apparatus combining diagnostic ultrasound with therapeutic ultrasound to enhance thrombolysis”. This is considered analogous art as the following are disclosed: “The method also allows for simultaneous application of diagnostic and therapeutic ultrasound, provided the diagnostic receiver can differentiate diagnostic from therapeutic ultrasound echoes” (col 2, lines 60-63).  Moehring is in applicant’s field of endeavor of CPC A61N 7/00 and treatment with multiple transducers. 
	Moehring discloses a method that comprises of:
the probe including a plurality of ultrasonic wave generation transducers (the single ultrasound probe comprises plurality of transducer elements, claim 46)
(“method includes administering the pulsed ultrasound from a single… and evaluating a window through that first area. If the window through the first area is not an optimum window, the method further includes relocating the single ultrasound probe” ,col. 3 lines 1-7):
transducers of the probe situated above the cranium of the patient 
transducers of the probe situated above the acoustic window (The display mode 600 enables the user to quickly position the ultrasound probe 128, Such as adjacent to an ultrasound window through the skull (or cranial region 121) ,col. 8 lines 51-53) 
to enable: 
the deactivation of the transducers of the probe situated above the cranium of the patient (indicating a poor temporal window, then the diagnostic beam emanating from point 1118 is relocated such that it is aimed from a new point (such as the point 1120) adjacent to the central point 1118. By emitting the diagnostic beam from the point 1120, triangular elements 39-41 and 57-59, which define a new hexagonal area 1122, now become active, col 12 line 64- col 13 line 3)
the activation of the transducers  of the probe situated above the acoustic window (“by overlapping the active triangular elements and sequentially aiming the diagnostic beam from one adjacent point to another, the cranial region 121 can be thoroughly administered with the diagnostic beam in order to find the best temporal window”, col 13 lines 4-10) said transducers being able to generate ultrasonic treatment waves in order to treat the brain tissue (“once the best temporal window is located, the therapeutic beam is transmitted from the same hexagonal region.”, col 13 lines 13-16). 
	It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified Manwaring’s probe to have a plurality of ultrasonic wave generation transducers to monitor cerebral blood flow velocity and to enhance a lysing (monitors cerebral blood flow velocity and concurrently enhances the lysing effect of thrombolytic agents, col 4 lines 6-8). 
It would have also been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Manwaring’s method to include a detection phase in which transducers can be activated or deactivated depending on the probe is situated above the cranium or above the acoustic window to achieve giving the user the ability to locate the temporal window by selecting from a plurality of transducer elements arranged in an array which substantially cover the temporal bone region rather than having to reposition a single probe comprised of two transducer elements, as suggested my Moehring (locate temporal window, col 12 lines 18-23). This method also allows for automated operation of the ultrasound system and locating the optimal probe position (operation of the ultrasound system may be performed automatically, plurality of transducer elements arranged in an array can be used to locate an optimal probe position for therapeutic ultrasound, col 10 lines 19-34).
	Regarding claim 2, Manwaring in view of Moehring does not teach a refocusing step, however 
 Moehring discloses a method wherein: the detection phase further comprises a step of refocusing the probe above the window (The method then repeats … until an area having substantially the optimum window is located, col. 3 lines 10-15).
	It would have been obvious to one of ordinary skill in the art, before the effective 
filing date of the claimed invention, to have modified the method of Manwaring by including a step of refocusing the probe above the acoustic window, as taught by Moehring, in order to improve treatment in a select area (enhance thrombolysis in a particular venue of the body, Col. 6 lines 62-63)
	Regarding claim 3, Manwaring in view of Moehring does not teach a control method wherein the refocusing step comprises a sub-step of comparing the position of the barycentre of the probe transducers with the position of the barycentre of the probe transducers situated above the acoustic (hexagonal area 1116 has an axis which includes a central point 1118 of the central area, col 12 lines 59-61; central point 1118 in hexagonal area 1116 and central point 1120 in hexagonal area 1120 in Fig 9)of the probe transducers with the position of the barycentre of the probe transducers situated above the window (By overlapping the active triangular elements and sequentially aiming the diagnostic beam from one adjacent point to another, the cranial region 121 can be thoroughly administered with the diagnostic beam in order to find the best temporal window col 13 lines 7-11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Manwaring in view of Moehring to include a  sub-step of comparing the position of the barycentre of the probe transducers with the position of the barycentre of the probe transducers situated above the acoustic window in order to achieve thoroughly administering with the diagnostic beam in order to find the best temporal window and to eliminate the "picket fence” effect where there are gaps between Doppler images is avoided, as suggested by Moehring (“picket fence” effect, col 13 lines 4-16).
Regarding claim 4, Manwaring in view of Moehring as modified above teaches the claimed invention as discussed above, except wherein orienting the probe depending on the depth of the brain tissue to be treated.  Moehring discloses the detection phase further comprises a step of orienting the probe depending on the depth of the brain tissue to be treated (mounting the single ultrasound probe on to a headframe device, the headframe device having a movable mount, claim 34; mounting the ultrasound probe on a headframe so it would be moveable would implicitly allow for orienting the probe to treat brain tissue).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Manwaring in view of Moehring by including 
Regarding claim 5, Manwaring in view of Moehring as modified above teaches the claimed invention as discussed above, except wherein the detection phase further comprises a step of calculating treatment parameters used during a brain tissue treatment phase. Moehring discloses the detection phase further comprises a step of calculating treatment parameters used during a brain tissue treatment phase (optimum set of parameters col 6 lines 50-63).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Manwaring in view of Moehring, by calculating treatment parameters used during a brain tissue treatment phase, as taught by Moehring in a selected region of the brain after positioning of the probe, to have effective therapy that is tissue and/or location specific. 
	Regarding claim 6, Manwaring in view of Moehring as modified above teaches the claimed invention as discussed above, except wherein the treatment parameters comprise the intensity and duration of emission of the ultrasonic waves. Moehring discloses a method wherein the treatment parameters comprise the intensity and duration of emission of the ultrasonic waves to be generated by the transducers situated above the acoustic window (col 6 lines 50-63 optimum set of parameters).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Manwaring in view of Moehring wherein the treatment parameters comprise the intensity and duration of emission of the ultrasonic waves to be generated by the transducers situated above the acoustic window, as taught by Moehring, in a selected region of the brain after positioning of the probe, to have effective therapy that is tissue and/or location specific.
Regarding claim 10, Manwaring in view of Moehring as modified above teaches the claimed invention as discussed above, except wherein the detection phase comprises a step of calculating the number of transducers situated above the acoustic window. Moehring discloses a method wherein the detection phase comprises a step of calculating the number of transducers situated above the acoustic window (selecting from a plurality of transducer elements, col 12 lines 14-41 ).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Manwaring in view of Moehring by calculating the number of transducers situated above the acoustic window, as taught by Moehring, in order to reduce the amount of time needed to position the ultrasound probe as suggested by Moehring (quickly position the ultrasound probe, col 8 lines 51-53) 
Regarding claim 11, Manwaring in view of Moehring as modified above teaches the claimed invention as discussed above, except wherein the detection phase further comprises the steps of comparing the calculated number of transducers situated above the acoustic window with a threshold value, if the number of transducers situated above the acoustic window is greater than the threshold value, sending first information to the practitioner, the first information consisting in asking him to immobilize the probe,  and if the number of transducers situated above the acoustic window is smaller than the threshold value, sending second information to the practitioner, the second information consisting in asking him to displace the probe on the skull of the patient. Moehring discloses a control method wherein:
 Moehring et al discloses a method wherein the detection phase further comprises the steps of: 
comparing the calculated number of transducers situated above the acoustic window (the number and characteristics of colored regions will vary depending on the placement and orientation of the probe, col 8 lines 41-44) with a threshold value (Use of a colorized representation of signal amplitude…is indicative of good probe location and orientation, col 8 lines 56-58)
if the number of transducers situated above the acoustic window is greater than the threshold value, sending first information to the practitioner (first one of the areas, claim 23), the first information consisting in asking him to immobilize the probe (If the image is unsatisfactory, indicating a poor temporal window, col 12 lines 64-65; location indicator, claim 51)
if the number of transducers situated above the acoustic window is smaller than the threshold value, sending second information to the practitioner, the second information consisting in asking him to displace the probe on the skull of the patient. (evaluating the window through a second area, claim 23; location indicator, claim 51)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Manwaring in view of Moehring by including a detection phase further comprises the steps of: comparing the calculated number of transducers situated above the acoustic window with a threshold value, if the number of transducers situated above the acoustic window is greater than the threshold value, sending first information to the practitioner, the first information consisting in asking him to immobilize the probe, if the number of transducers situated above the acoustic window is smaller than the threshold value, sending second information to the practitioner, the second information consisting in asking him to displace the probe on the skull of the patient, as disclosed in Moehring, to improve how quickly the user can position the probe, as suggested by Moehring (enables the user to quickly position the ultrasound probe 128, such as adjacent to an ultrasound window through the skull (or cranial region 121), col 8 lines 51-53)
Regarding claim 12, Manwaring in view of Moehring as modified above teaches the claimed invention as discussed above, except wherein emitting comprises a step of emitting displacement information, said displacement information indicating to the practitioner a direction of displacement of ( The display mode 600 enables the user to quickly position the ultrasound probe 128, Such as adjacent to an ultrasound window through the skull (or cranial region 121), col 8 lines 51-53).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Manwaring in view of Moehring by including a step of emitting displacement information, said displacement information indicating to the practitioner a direction of displacement of the probe, as taught by Moehring, in order to achieve having the display show where the probe is relative to the acoustic window in order to help the user navigate the probe. 

Claim 7  is rejected under 35 U.S.C. 103 as being unpatentable over Manwaring et al (US 20140330123 A1, of record, hereinafter Manwaring), in view of Moehring et al (US 6,635,017 B1, hereinafter Moehring), further in view of Tlusty et al. (US 20160184026 A1, of record, hereinafter Tlusty).
	Regarding claim 7, Manwaring in view of Moehring as modified above teaches the claimed invention as discussed above, except wherein calculating treatment parameters comprising of at least one of the following substeps taken alone or in combination: calculating at least one treatment parameter as a function of the number of transducers situated above the acoustic window, and calculating at least one treatment parameter as a function of an attenuation or reflection
coefficient associated with the acoustic window or with the tissues situated between the probe
and the window, and/or of an attenuation coefficient associated with the material constituting a
brain tissue traversed by the ultrasonic waves.
Tlusty discloses “Systems and methods for optimizing transskull acoustic treatment”. Tlusty also discloses “the invention relates to a system for transskull ultrasound treatment with optimized focusing ([0016]). Tlusty is in applicant’s field of endeavor of treatment of brain tissue using ultrasound with multiple transducers. 
Tlusty discloses a method wherein the step of calculating treatment parameters comprises at least one of the following substeps taken alone or in combination: 
calculating at least one treatment parameter as a function of the number of transducers situated above the acoustic window 
calculating at least one treatment parameter as a function of an attenuation or reflection coefficient associated with the acoustic window or with the tissues situated between the probe and the window, and/or of an attenuation coefficient associated with the material constituting a brain tissue traversed by the ultrasonic waves (“The amplification or attenuation factors…and the phase shifts … imposed by the beamformer 106 serve to transmit and focus ultrasonic energy through the patient's skull 114 onto a selected region of the patient's brain, and account for wave distortions induced in the skull 114 and soft brain tissue. [0038])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Manwaring in view of Moehring by including
calculating at least one treatment parameter as a function of an attenuation or reflection coefficient associated with the acoustic window or with the tissues situated between the probe and the window, and/or of an attenuation coefficient associated with the material constituting a brain tissue traversed by the ultrasonic waves, as taught by  Tlusty, to achieve optimizing the acoustic energy based of characteristics of the skull, as suggested by Tlusty (“the computation is based on detailed information about the characteristics (e.g., structure, thickness, density, etc.) of the skull” [0038]). 

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Manwaring et al (US 20140330123 A1, of record, hereinafter Manwaring), in view of Moehring et al (US 6,635,017 B1, hereinafter Moehring), further in view of Barth et al. (US 20160296769 A1, of record, hereinafter Barth).
 	Regarding claim 8, Manwaring in view of Moehring as modified above teaches the claimed invention as discussed above, except wherein the detection phase further comprises the steps of:  emitting, for each transducer, an ultrasonic measurement wave toward the patient's skull from the probe; processing each ultrasonic echo wave to detect whether the associated transducer is situated above the acoustic window or above the cranium; processing each ultrasonic wave to estimate an acoustic coupling quality between the probe and the target tissue.   
	Barth discloses “System and Method for Increased Control of Ultrasound Treatments”. Barth also discloses “a method of depositing therapeutic ultrasound energy from an ultrasound probe into a target medium” ([0010]). Barth is in applicant’s field of endeavor of CPC A61N 7/00. 
Barth discloses: 
emitting, for each transducer, an ultrasonic measurement wave toward the patient from the probe (The controller can, in response to the first signal, direct the transducer to emit a first therapeutic ultrasound energy [0008])
processing each ultrasonic echo wave to detect whether the associated transducer is situated above the acoustic window ( The controller can, in response to the second signal, direct the transducer to emit a second therapeutic ultrasound energy [0008]; orientation sensor can … measure a position of the ultrasound probe along the treatment surface [009])
processing each ultrasonic wave to estimate an acoustic coupling quality between the probe and the target tissue. (“A coupling sensor 48 determines if the ultrasound source is acoustically coupled to the target medium… can receive a signal from the coupling sensor 48, and can terminate emission of ultrasound energy in response to a signal indicating that the ultrasound probe 10 is not coupled to the target medium.” [0063])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Manwaring in view of Moehring to include a detection phase that comprises the steps of: emitting, for each transducer, an ultrasonic measurement wave toward the patient from the probe, processing each ultrasonic echo wave to detect whether the associated transducer is situated above the acoustic window, and processing each ultrasonic wave to estimate an acoustic coupling quality between the probe and the target tissue, as taught by Barth, and make the treatment area the acoustic window intended to be implanted at an opening arranged in the cranium  of a patient, in order to achieve proper coupling of the probe to the target area in order to have an ultrasound treatment with a reduced patient contact footprint and improved ultrasound probe maneuverability  as suggested by Barth ([0006]).
Regarding claim 9, the combined invention of Manwaring, Moehring, and Barth as modified above teaches the claimed invention as discussed above, except wherein the step of processing each ultrasonic echo wave comprises the comparison of the ultrasonic echo wave with reference signals, and the detection of a   variation of an intensity of the ultrasonic echo wave and/or a variation in its appearance time.
Moehring et al discloses a method: wherein the step of processing each ultrasonic echo wave comprises the comparison of the ultrasonic echo wave with reference signals (evaluating a signal, col 3 lines 6-17) and the detection of a variation of an intensity of the ultrasonic echo wave and/or a variation in its appearance time (detected intensity of the return ultrasound signal, col 8, lines 9-11 ).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Manwaring, Moehring, and Barth by processing each ultrasonic echo wave comprises the comparison of the ultrasonic echo wave with 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793